89 F.3d 832
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Don R. ALEXANDER, et al., Plaintiffs-Appellants,v.Bruce K. DAVIS, et al., Defendants-Appellees.
No. 95-5594.
United States Court of Appeals, Sixth Circuit.
June 14, 1996.

Before:  RYAN and NORRIS, Circuit Judges;  DOWD, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiffs appeal from the order of the district court granting summary judgment to defendants.   Plaintiffs raised various constitutional claims in their lawsuit which sought declaratory relief, and arose out of a controversy surrounding whether or not their conduct amounted to unauthorized practice of law.


2
On appeal, plaintiffs raise a new issue based upon a provision found in the Kentucky Constitution.   However, since that issue was not adequately raised before the district court, we consider it as having been waived.


3
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


4
Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion and Order entered on March 28, 1995.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation